Affirming.
Henry Roberts has appealed from a judgment awarding the custody of Christine Roberts (the seven year old daughter of these parties) to her mother.
These parties were first married about ten or twelve years ago. They were divorced and later they remarried, but when, where, or why, nowhere appears.
On December 18, 1931, they were again divorced, and the custody of both their son and daughter was awarded to Henry Roberts. On August 15, 1932, Henry Roberts was served with notice that on August 30, 1932, *Page 316 
Dina Roberts would, before the Honorable R.S. Rose, judge of Thirty-Fourth judicial district, move for the custody of Christine Roberts, and the judgment appealed from shows that, after proof heard, her motion was sustained and on September 7, 1932, the custody of Christine Roberts was awarded to her mother, and Henry Roberts was given until the 17th day of November, 1932, to prepare and file his bill of exceptions. Whether he did so or not we do not know. He has not brought it here. Only the evidence heard when the judgment of December 18, 1931, was rendered is before us. This is in no sense a review of that judgment. The judgment complained of was rendered in a proceeding had under section 2123, Ky. Stats., and, in the absence of the evidence heard by Judge Rose, the presumption is it was sufficient to justify the change he made in the custody of this child.
Judgment affirmed.